—Appeal from (1) an order of the Supreme Court, Nassau County (O’Brien, J.), dated February 25, 1993, and (2) a judgment of the same court, entered March 16,1993.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed for reasons stated by Justice O’Brien at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the *693appeal from the judgment (CPLR 5501 [a] [1]). Sullivan, J. P., Balletta, Joy and Altman, JJ., concur.